HUTCHESON, Circuit Judge.
These appeals bring up for review a decree entered on the libel of appellee Johnson, one time master of the yacht Boreas, brought against Alker, its owner, on a cause of assault and battery, and for breach of maritime contract of employment.
Johnson pleaded that on January 5, 1935, while master of the yacht, berthed in navigable waters in the harbor of Nassau, he was assaulted and injured by Alker, the owner, by being violently jerked front his berth to the floor of the yacht. He pleaded that he had been employed for a year at an agreed salary. That on the same day he was assaulted, January 5, 1935, he was wrongfully discharged, and that there was due and owing to him on account, and because of the said discharge, $1,548.99. Alker denied the assault and the injury. He denied, too, that he had employed Johnson on a yearly contract, and insisted that instead of his owing Johnson any money, Johnson was really in debt to him. On these issues thus joined, the District Judge heard orally the testimony of Alker and Johnson', which at all material points was in conflict,. and the testimony of other witnesses. As to the cause for assault, he found on evidence amply supporting his finding that 'no case was made out. On the claim for amounts due on account of contract of employment, he found, and again on evidence sustaining it, that the parties had at the time of Johnson’s discharge effected an agreement. That this had been evidenced by a check for $1,304 in full payment, which check respondent had stopped payment on. He concluded (1) that the claim for damages for assault should be denied, and the libel on that account dismissed; (2) that libelant should have judgment on his contract for $1,304 agreed upon between the parties as the amount due.
A careful reading of the record discloses no reason for disturbing the findings of the District Judge.
The decree as to the appeal and cross-appeal is therefore affirmed, with costs against appellant.
Affirmed.